Citation Nr: 1721976	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-27 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for left shoulder disability.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file is currently in the jurisdiction of the RO in Manila.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In January 2014, the Board remanded this claim, in part, for a VA examination and medical opinion.  The record shows that the Veteran was scheduled for a VA examination at the Manila VA outpatient clinic in February 2014; however, the examination was cancelled because the Veteran was "abroad."  No attempt was made to reschedule this examination. 

A March 2017 Report of General Information notes that the Veteran called to report a change in his address from Manila to Chesapeake, Virginia.  The date of his actual move is not clear, but another attempt to schedule the Veteran for an examination was not made.  Consequently, further development of the record is required, to include ascertaining the Veteran's correct address and rescheduling him for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to contact the Veteran in order to obtain his correct address and ensure that the information is updated in VA's official records.  

2.  Thereafter, schedule the Veteran for a VA examination at the appropriate VA facility closest to his home to assess his claimed left shoulder disability.  The VBMS electronic files must be made available to the VA examiner, and the examiner must specify in the opinion that these records, to include service treatment records and a July 2009 radiographic report, have been reviewed.   

In conjunction with the examination, X-rays must be taken.  A report should be furnished indicating whether or not the Veteran has arthritis (degenerative changes) of the left acromioclavicular joint.  The examiner should render an opinion with reasons as to when any current left shoulder arthritis was manifest, and whether it is at least as likely as not that any currently demonstrated left shoulder disability is related to service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




